592 So. 2d 1285 (1992)
Randy MATTHEWS
v.
CITY OF ALEXANDRIA, et al.
No. 91-C-2848.
Supreme Court of Louisiana.
February 14, 1992.
*1286 PER CURIAM.
The court of appeal correctly concluded that the City of Alexandria was entitled to a credit for the disability retirement benefits paid to the employee "in the proportion funded by the employer." However, the court of appeal did not calculate the amount of the proportionate credit on the basis of the record, nor did the court of appeal remand the case to the district court to calculate and award the credit due to the City in proportion to the City's funding of the plan.
Plaintiff's application to this court argues, among other things, that credit should be denied to the City because the City did not bear its burden of proving entitlement to any credit, having failed to prove the extent and proportion of its funding of the plan.
Accordingly, the application is granted in part, and the matter is remanded to the court of appeal to determine on the record the credit, if any, due to the City of Alexandria. Otherwise, the application is denied.
WATSON, J., concurs but notes that if the evidence is not now in the record, the City loses.
HALL, J., would grant and docket to consider other issues raised by plaintiff's application.